DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/15/2022 has been entered.
3.	Claims 1-18 are pending. Claims 1-18 are under examination on the merits. Claims 1, 3-4, 6, 9, 11 are amended. Claims 16-18 are newly added.  
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Masato Okada (US Pub. No. 2014/0037866 A1, hereinafter “Okada”) as further evidenced by Li et al. (Assembly of metallophthalocyanine-polyoxometalate hybrid for highly efficient desulfurization of organic and inorganic sulfur under aerobic conditions, Fuel, 241, (2019) 861–869 or in view of Fujiki et al. (JP 57-122420, machine translation, hereinafter “Fujiki”). 
	
	Regarding claims 1-3,16: Okada teaches a color material dispersion liquid (Page 1, [0017]) comprising a color material, which is a salt-forming compound of an organic dye with a phthalocyanine dye (Page 26, [0331], Production Example 5), wherein the phthalocyanine dye containing no metal atom in the center (Page 2, [0025]-[0026]) or a heteropolyoxometalate as shown below (Page 28, [0246], Production Example 8), a dispersant (Page 2, [0019]; Page 3, [0030]), and a solvent (Page 2, [0019]; Page 14, [01094]), wherein the heteropolyoxometalate is a heteropolyoxometalate which has an oxidation-reduction potential larger than -0.3 V relative to the silver/silver chloride electrode. Okada does not expressly teach the organic dye is at least one organic dye selected from the group consisting a phthalocyanine dye containing no metal atom in the center and a squarylium dye with heteropolyoxometalate.  

    PNG
    media_image1.png
    483
    253
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    391
    310
    media_image2.png
    Greyscale
                              











	
However, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made, since it is held that it is prima facie obvious to combine two compositions such as phthalocyanine dye containing no metal atom in the center or a heteropolyoxometalate  each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980). As further evidenced, Li teaches has recognized the organic phthalocyanines (C116H80O32N42S11Co4) and inorganic polyoxometalates ((NH4)5H6PV8Mo4O40) can be used as building blocks as shown below for fabrication of solid materials (Co-Pc/PMoV) to realize highly efficient oxidation of organic or inorganic sulfurs like oxygenases (Page 861, Abstract, lines 1-3). 

    PNG
    media_image5.png
    183
    819
    media_image5.png
    Greyscale

Alternatively, Fujiki teaches an electrochromic display system consists of a solid electrolyte with high electric conductivity, an organic dye such as phthalocyanine dye, triphenylmethane dye, leucotriphenylmethane dye, squalic acid dye (read on squarylium dye, see below) or the like, or dye reductant product whose absorption of visible light is altered by ionic dopants as shown below (H+, read on  heteropolyoxometalate, Li+, Na+, K+, Cl-, or Br-) present in the a solid electrolyte, and a transparent electrode (Page 1/5, Abstract, lines 4-12; Page 5/5/, Table). The 3-layer structure consisting of solid electrolyte-organic dye (or dye reductant product)-transparent electrode varies in color as a dc. potential is applied between the transparent electrode and an Au electrode to the solid electrolyte with benefit of providing to change the color tone of visible absorption (Page 1/5, Abstract, lines 1-3). 


    PNG
    media_image6.png
    93
    643
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    362
    183
    media_image7.png
    Greyscale

 





In an analogous art of a color material dispersion liquid comprising an organic dye and polyoxometalate, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the organic dye and  the polyoxometalate by Okada, so as to include the organic dye is at least one organic dye selected from the group consisting of squarylium dye as taught by Fujiki, and would have been motivated to do so with reasonable expectation that this would result in providing to change the color tone of visible absorption as suggested by Fujiki (Page 1/5, Abstract, lines 1-3). 
Regarding claim 13: Okada teaches the color material dispersion liquid (Page 1, [0017]), wherein the heteropolyoxometalate is a heteropolyoxometalate such as (PMo12O40)3- which has an oxidation-reduction potential of 0 V or more relative to the silver/silver chloride electrode (Page 28, [0246], Production Example 8). 
"Where ... the claimed and prior art products are identical or substantially identical ... the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product." In re Best, 562 F.2d 1252, 1255 (CCPA 1977) (citations and footnote omitted). The mere recitation of a property or characteristic not disclosed by the prior art does not necessarily confer patentability to a composition or a method of using that composition. See In re Skoner, 51 7 F .2d 94 7, 950 ( CCP A 197 5). 

Regarding claims 4-6,17: Okada teaches a composition comprising a color material dispersion liquid (Page 1, [0017]) comprising a color material, which is a salt-forming compound of an organic dye with a phthalocyanine dye (Page 26, [0331], Production Example 5), wherein the phthalocyanine dye containing no metal atom in the center (Page 2, [0025]-[0026]) or a heteropolyoxometalate as shown below (Page 28, [0246], Production Example 8), a dispersant (Page 2, [0019]; Page 3, [0030]), and a solvent (Page 2, [0019]; Page 14, [01094]), and a binder component (Page 14, [0195]), wherein the heteropolyoxometalate is a heteropolyoxometalate which has an oxidation-reduction potential larger than -0.3 V relative to the silver/silver chloride electrode. Okada does not expressly teach the organic dye is at least one organic dye selected from the group consisting a phthalocyanine dye containing no metal atom in the center and a squarylium dye with heteropolyoxometalate.  

    PNG
    media_image1.png
    483
    253
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    391
    310
    media_image2.png
    Greyscale
                              











	However, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made, since it is held that it is prima facie obvious to combine two compositions such as phthalocyanine dye containing no metal atom in the center or a heteropolyoxometalate  each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980). As further evidenced, Li teaches has recognized the organic phthalocyanines (C116H80O32N42S11Co4) and inorganic polyoxometalates ((NH4)5H6PV8Mo4O40) can be used as building blocks as shown below for fabrication of solid materials (Co-Pc/PMoV) to realize highly efficient oxidation of organic or inorganic sulfurs like oxygenases (Page 861, Abstract, lines 1-3). 

    PNG
    media_image5.png
    183
    819
    media_image5.png
    Greyscale

Alternatively, Fujiki teaches an electrochromic display system consists of a solid electrolyte with high electric conductivity, an organic dye such as phthalocyanine dye, triphenylmethane dye, leucotriphenylmethane dye, squalic acid dye (read on squarylium dye, see below) or the like, or dye reductant product whose absorption of visible light is altered by ionic dopants as shown below (H+, read on  heteropolyoxometalate, Li+, Na+, K+, Cl-, or Br-) present in the a solid electrolyte, and a transparent electrode (Page 1/5, Abstract, lines 4-12; Page 5/5/, Table). The 3-layer structure consisting of solid electrolyte-organic dye (or dye reductant product)-transparent electrode varies in color as a dc. potential is applied between the transparent electrode and an Au electrode to the solid electrolyte with benefit of providing to change the color tone of visible absorption (Page 1/5, Abstract, lines 1-3). 


    PNG
    media_image6.png
    93
    643
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    362
    183
    media_image7.png
    Greyscale

 





In an analogous art of a color material dispersion liquid comprising an organic dye and polyoxometalate, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the organic dye and  the polyoxometalate by Okada, so as to include the organic dye is at least one organic dye selected from the group consisting of squarylium dye as taught by Fujiki, and would have been motivated to do so with reasonable expectation that this would result in providing to change the color tone of visible absorption as suggested by Fujiki (Page 1/5, Abstract, lines 1-3). 
Regarding claim 7: Okada teaches the composition comprising a color material (Page 3, [0035]; Page 14, [0188]), further comprising a dispersant (Page 2, [0019]; Page 3, [0030]). 

	Regarding claim 8: Okada teaches a film (Page 20, [0267]).  comprising the recited composition (Page 3, [0035]; Page 14, [0188]) or a cured product thereof (Page 14, [0196]; Page 20, [0262]).

Regarding claim 14: Okada teaches the composition comprising a color material (Page 3, [0035]; Page 14, [0188]), wherein the heteropolyoxometalate is a heteropolyoxometalate such as (PMo12O40)3- which has an oxidation-reduction potential of 0 V or more relative to the silver/silver chloride electrode (Page 28, [0246], Production Example 8). 
"Where ... the claimed and prior art products are identical or substantially identical ... the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product." In re Best, 562 F.2d 1252, 1255 (CCPA 1977) (citations and footnote omitted). The mere recitation of a property or characteristic not disclosed by the prior art does not necessarily confer patentability to a composition or a method of using that composition. See In re Skoner, 51 7 F .2d 94 7, 950 ( CCP A 197 5). 

Regarding claims 9-11,18: Okada teaches an optical filter comprising a color material dispersion liquid (Page 1, [0017]) comprising a color material, which is a salt-forming compound of an organic dye with a phthalocyanine dye (Page 26, [0331], Production Example 5), wherein the phthalocyanine dye containing no metal atom in the center (Page 2, [0025]-[0026]) or a heteropolyoxometalate as shown below (Page 28, [0246], Production Example 8), wherein the heteropolyoxometalate is a heteropolyoxometalate which has an oxidation-reduction potential larger than -0.3 V relative to the silver/silver chloride electrode. Okada does not expressly teach the organic dye is at least one organic dye selected from the group consisting a phthalocyanine dye containing no metal atom in the center and a squarylium dye with heteropolyoxometalate.  

    PNG
    media_image1.png
    483
    253
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    391
    310
    media_image2.png
    Greyscale
                              





However, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made, since it is held that it is prima facie obvious to combine two compositions such as phthalocyanine dye containing no metal atom in the center or a heteropolyoxometalate  each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980). As further evidenced, Li teaches has recognized the organic phthalocyanines (C116H80O32N42S11Co4) and inorganic polyoxometalates ((NH4)5H6PV8Mo4O40) can be used as building blocks as shown below for fabrication of solid materials (Co-Pc/PMoV) to realize highly efficient oxidation of organic or inorganic sulfurs like oxygenases (Page 861, Abstract, lines 1-3). 

    PNG
    media_image5.png
    183
    819
    media_image5.png
    Greyscale

Alternatively, Fujiki teaches an electrochromic display system consists of a solid electrolyte with high electric conductivity, an organic dye such as phthalocyanine dye, triphenylmethane dye, leucotriphenylmethane dye, squalic acid dye (read on squarylium dye, see below) or the like, or dye reductant product whose absorption of visible light is altered by ionic dopants as shown below (H+, read on  heteropolyoxometalate, Li+, Na+, K+, Cl-, or Br-) present in the a solid electrolyte, and a transparent electrode (Page 1/5, Abstract, lines 4-12; Page 5/5/, Table). The 3-layer structure consisting of solid electrolyte-organic dye (or dye reductant product)-transparent electrode varies in color as a dc. potential is applied between the transparent electrode and an Au electrode to the solid electrolyte with benefit of providing to change the color tone of visible absorption (Page 1/5, Abstract, lines 1-3). 


    PNG
    media_image6.png
    93
    643
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    362
    183
    media_image7.png
    Greyscale

 





In an analogous art of a color material dispersion liquid comprising an organic dye and polyoxometalate, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the organic dye and  the polyoxometalate by Okada, so as to include the organic dye is at least one organic dye selected from the group consisting of squarylium dye as taught by Fujiki, and would have been motivated to do so with reasonable expectation that this would result in providing to change the color tone of visible absorption as suggested by Fujiki (Page 1/5, Abstract, lines 1-3). 

Regarding claim 12: Okada teaches a display device comprising the optical filter (Page 22,[0285]-[0286]). 

Regarding claim 15: Okada teaches an optical filter comprising a color material (Page 3, [0035]; Page 14, [0188]), wherein the heteropolyoxometalate is a heteropolyoxometalate such as (PMo12O40)3- which has an oxidation-reduction potential of 0 V or more relative to the silver/silver chloride electrode (Page 28, [0246], Production Example 8). 
"Where ... the claimed and prior art products are identical or substantially identical ... the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product." In re Best, 562 F.2d 1252, 1255 (CCPA 1977) (citations and footnote omitted). The mere recitation of a property or characteristic not disclosed by the prior art does not necessarily confer patentability to a composition or a method of using that composition. See In re Skoner, 51 7 F .2d 94 7, 950 ( CCP A 197 5). 

8.	Claims 2, 5,10  are rejected under 35 U.S.C. 103 as being unpatentable over Masato Okada (US Pub. No. 2014/0037866 A1, hereinafter “Okada”) as further evidenced by Li et al. (Assembly of metallophthalocyanine-polyoxometalate hybrid for highly efficient desulfurization of organic and inorganic sulfur under aerobic conditions, Fuel, 241, (2019) 861–869 or in view of Fujiki et al. (JP 57-122420, machine translation, hereinafter “Fujiki”) as applied to claims 1, 4,  9 above, and further in view of  Ueno et al. (US Pub. No. 2012/0091448 A1, hereinafter “Ueno”). 

Regarding claims 2,5,10 : The disclosure of Okada as further evidenced by Li or in view of Fujiki is adequately set forth in paragraph 7 above and is incorporated herein by reference. 
 Li teaches has recognized the organic phthalocyanines (C116H80O32N42S11Co4) and inorganic polyoxometalates ((NH4)5H6PV8Mo4O40) can be used as building blocks as shown below for fabrication of solid materials (Co-Pc/PMoV) to realize highly efficient oxidation of organic or inorganic sulfurs like oxygenases (Page 861, Abstract, lines 1-3). This rejection is applied in the interest of advancing prosecution in the event it can be shown that Okada as further evidenced by Li or in view of Fujiki does not expressly teach the heteropolyoxometalate is a heteropolyoxometalate containing vanadium.
However, Ueno teaches polyoxometalates (POMs) that are metal oxide clusters comprising at least one metal element selected from among molybdenum (Mo), tungsten (W), vanadium (V) and iron (Fe) (Page 9, [0125]), wherein most clusters may contain counter cations, such counter cations preferably being H+, Na+ or K+, while cationic organic materials or ionic liquids may also be used (Page 9, [0127]). Since the metal oxide clusters have greater compatibility with hole transporting materials and an improved charge transport property, the metal oxide clusters are preferably used together with a hole transporting material from the viewpoint of contributing to an extended lifetime. Furthermore, addition of a binder can improve the film formability, also allowing adjustment of ink viscosity (Page 9, [0128]). 
In an analogous art of an optical filter comprising a color material containing an organic dye and polyoxometalate, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the polyoxometalate by Okada, so as to include a heteropolyoxometalate containing vanadium as taught by Ueno, and would have been motivated to do so with reasonable expectation that this would result in providing the metal oxide clusters have greater compatibility with hole transporting materials and an improved charge transport property, the metal oxide clusters are preferably used together with a hole transporting material from the viewpoint of contributing to an extended lifetime, and furthermore, addition of a binder can improve the film formability, also allowing adjustment of ink viscosity as suggested by Ueno (Page 9, [0128]). 

Response to Arguments
9.	Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Examiner Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
04/27/2022